05/05/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0422


                                      DA 20-0422
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                             ORDER

 DAVID LYNN WEIK,

              Defendant and Appellant.
                                _________________

       Appellant David Lynn Weik was granted an extension of time to file and serve his
opening brief on or before March 31, 2021. The opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than June 2, 2021. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to Appellant David Lynn Weik
and to all counsel of record.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                     May 5 2021